UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
                                                                        :
SECURITIES AND EXCHANGE COMMISSION,                                     :
                                                                        :
                                                                        :   No. 19 Civ. 9439 (PKC)
                                    Plaintiff,                          :
                                                                        :   ECF Case
                  v.                                                    :
                                                                        :   NOTICE OF MOTION
TELEGRAM GROUP INC. and TON ISSUER INC, :                                   FOR SUMMARY
                                                                        :   JUDGMENT
                                                                        :
                                                                        :
                                    Defendants.                         :
------------------------------------------------------------------------x

NOTICE OF PLAINTIFF SECURITIES AND EXCHANGE COMMISSION’S MOTION
  FOR SUMMARY JUDGMENT ON LIABILITY AGAINST ALL DEFENDANTS

         PLEASE TAKE NOTICE that, on February 18, 2020, Plaintiff Securities and Exchange

Commission (“SEC”) hereby respectfully moves for an order from the Court granting summary

judgment on liability against Defendants Telegram Group Inc. and TON Issuer, Inc. Upon the

accompanying Plaintiff SEC’s Local Civil Rule 56.1 Statement of Undisputed Material Facts,

dated January 13, 2020, Plaintiff SEC’s Memorandum of Law in Support, the Declaration of

Ladan F. Stewart, dated January 13, 2020, with exhibits thereto, and all prior proceedings and

pleadings in this action, Plaintiff SEC makes the motion before the Honorable P. Kevin Castel, at

the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, New York, New York

10007.

         PLEASE TAKE FURTHER NOTICE that, pursuant to the Court’s Order dated

December 20, 2020 (Dkt. 51), Defendants’ response, if any, shall be filed no later than January

21, 2020.
Dated: January 13, 2020
       New York, Ne~v York


                             Respectfully submitted,

                                          ~~
                              Jorge Tenreiro
                              Kevin P. McGrath
                              Ladan F. Stewart
                              Attorneys for Plaintiff
                              SECURITIES AND EXCHANGE COMMISSION
                              New York Regional Office
                              Brookfield Place
                              200 Vesey Street, Suite 400
                              New York, New York 10281-1022
                             (212} X36-9145 (Tenreiro)
                             Tenreir~J c~sec.gav
